               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CLINTON EUGENE GILLEY, as
Administrator of the Estate of
CARL DAVID GILLEY, Nicole Leigh Le,
As Administrator of the Estate of
CHRISTINE TARA WARDEN GILLEY, and
Clinton Eugene Gilley and Nicole Leigh
Le as Co-Administrators of the Estates
of J.G. and G.G., minor children.

               Plaintiffs,

v.                                     CIVIL ACTION NO. 1:18-00536

C.H. ROBINSON WORLDWIDE, INC.,
J&TS TRANSPORT EXPRESS, INC., and
BERTRAM COPELAND, M & K TRUCK LEASING, LLC,
And RIVER VALLEY CAPITAL INSURANCE, INC.

               Defendants.

                  MEMORANDUM OPINION AND ORDER
     Consistent with the court’s Order on April 10, 2019 (ECF

No. 84), the court hereby GRANTS the Stipulated Motion to Amend

Complaint (ECF NO. 83), which adds defendants M & K Trucking

Leasing LLC and River Valley Capital Insurance, Inc to the case,

for the reasons stated below.

     According to the Stipulated Motion, all parties—the

plaintiffs and the defendants joined at the time—consented to

the filing of the Amended Complaint.   Id.   At the time of the

filing of the motion the parties to be added—M & K Trucking

Leasing LLC and River Valley Capital Insurance, Inc—had not,

however, had an opportunity to file a response to the motion.
After the court entered its Order granting the parties’

Stipulated Motion to Amend Complaint, the new defendant, M & K

Truck Leasing, LLC, filed a Response to Stipulated Motion to

Amend Complaint. (ECF NO. 90).   The plaintiffs have since filed

a Motion to Strike Response to Stipulated Motion to Amend

Complaint.   (ECF No. 92).

                             Analysis

     In the stipulated motion, the parties contended they were

filing the motion under Fed. R. Civ. P. 15(a)(2).   (ECF No. 83).

Thus, because the plaintiffs’ time to amend their complaint as a

matter of course passed and because the parties to be joined did

not consent in writing to being joined, this court has to

determine whether “justice so requires” allowing the parties to

amend the complaint, which adds the two new parties.

     According to Fed. R. Civ. P. 15(a)(2), [after a party’s

right to an amendment as a matter of course is no longer

applicable] “a party may amend its pleading only with the

opposing party's written consent or the court's leave.    The

court should freely give leave when justice so requires.”    While

Rule 15 does not specifically address whether a party may join

additional parties by amending a complaint, the Fourth Circuit

has held that Rule 15 is applicable to amendments seeking to add

parties.   See Galustian v. Peter, 591 F.3d 724, 730 (4th Cir.

2010).

                                 2
       It is the Fourth Circuit’s “policy to liberally allow

amendment in keeping with the spirit of Federal Rule of Civil

Procedure 15(a).    Id. at 729.   Furthermore, this district has

held that allowing the use of Rule 15(a) to add claims against

parties, at least where no prejudice results, is appropriate.

Smith v. Green Tree Servicing, LLC, No. 2:09-cv-710, 2010 WL

1050350, F.Supp.2d, at *3 (S.D.W.V. March 18, 2010) (citing

Galustian, 591 F.3d 724).    In making this determination [of

whether an amendment under Rule 15(a) should be granted], a

court should consider whether there has been undue delay in

filing, bad faith or dilatory motives, prejudice to the opposing

parties, and the futility of the amendment.     See Forman v.

Davis, 371 U.S. 178, 182 (1962).

       Here, the court finds that any potential unfair prejudice

can be remedied through amending the current scheduling order.

In its Response to Stipulated Motion to Amend Complaint (ECF NO.

90), M & K Truck Leasing, LCC did not demonstrate any unfair

prejudice that cannot be resolved through a new scheduling

order.    Furthermore, the court does not find, and the defendants

sought to be added have not alleged, futility or that the

plaintiffs are acting in bad faith.     Therefore, consistent with

the court’s Order entered on April 10, 2019 (ECF No. 84), the

court GRANTS the Stipulated Motion to Amend Complaint (ECF NO.

83).

                                   3
     Additionally, even though M & K Trucking Leasing, LLC filed

their response to the plaintiffs’ motion to amend after the

court entered its Order (ECF NO. 90), the court took their brief

under consideration.   Nonetheless, the court was not persuaded

by M & K Trucking Leasing, LLC’s argument, and did not find

their reasoning to justify the court overruling its previous

Order.   Thus, because the court took M & K Trucking Leasing,

LLC’s filing under consideration, the court DENIES plaintiff’s

Motion to Strike Response to Stipulated Motion to Amend

complaint (ECF No. 92).

                            Conclusion

     For the foregoing reasons, the Stipulated Motion to Amend

Complaint (ECF NO. 83) is GRANTED and plaintiff’s Motion to

Strike Response to Stipulated Motion to Amend complaint (ECF No.

92) is DENIED.

  The Clerk is directed to send copies of this Order to all

counsel of record.

  IT IS SO ORDERED this 29th day of May, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                 4
